Exhibit 10.2

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of
August 1, 2017 (the “Effective Date”) by and among Molecular Templates, Inc.
(which name, prior to the closing of the Merger, was Threshold Pharmaceuticals,
Inc.), a Delaware corporation (the “Company”), and each of those persons and
entities, severally and not jointly, identified as an Investor on the Schedule
of Investors attached as Exhibit A hereto (the “Schedule of Investors”). Such
persons and entities together with their permitted successors and assigns, are
referred to collectively as the “Investors” and each individually as an
“Investor”. The Company and the Investors may each be referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

A. Reference is made to that certain Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”), dated as of March 16, 2017, by and
among Molecular Templates, Inc. (“Molecular”), the Company, and Trojan Merger
Sub, Inc., a Delaware corporation and wholly-owned subsidiary of the Company
(“Merger Sub”), pursuant to which, at the Effective Time, Merger Sub merged with
and into Mercury with Mercury remaining as the surviving entity after the merger
and a wholly owned subsidiary of the Company (the “Merger”). At the Effective
Time, the Company’s certificate of incorporation was amended to change its legal
name from “Threshold Pharmaceuticals, Inc.” to “Molecular Templates, Inc.”

B. The Parties are executing and delivering this Agreement in reliance upon the
exemption from securities registration afforded by Section 4(a)(2) of the
Securities Act and the provisions of Regulation D (“Regulation D”) or other
applicable exemptions from registration, as promulgated by the U.S. Securities
and Exchange Commission (the “SEC”) under the Securities Act.

C. The Investors wish to purchase, severally but not jointly, from the Company,
and the Company wishes to sell and issue to the Investors, immediately following
the closing of the Merger and upon the terms and conditions stated in this
Agreement, units (“Units”) having an aggregate purchase price of $40,000,000,
each such Unit consisting of (i) one (1) share of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), and (ii) a warrant to purchase
0.50 shares of Common Stock (the “Warrants”); provided that, for the avoidance
of doubt, all share numbers and prices referenced in this Agreement are
subsequent to the 11-for-1 reverse split that became effective concurrently with
the Effective Time (the “Reverse Split”).

D. Contemporaneously with the execution and delivery of this Agreement, the
Parties will execute and deliver a Registration Rights Agreement, in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to
which the Company agrees to provide certain registration rights with respect to
the Shares and the Warrant Shares under the Securities Act and applicable state
securities Laws.



--------------------------------------------------------------------------------

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1. Definitions. In addition to those terms defined elsewhere in this Agreement,
for the purposes of this Agreement, the following terms shall have the meanings
set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Business Day” means any day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company and any executive
officers of the Subsidiaries.

“Contract” means any written agreement, contract, subcontract, lease,
understanding, arrangement, instrument, note, option, warranty, purchase order,
license, sublicense, insurance policy, benefit plan or legally binding
commitment or undertaking of any nature.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Insider” means each director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of twenty percent (20%) or
more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, and any promoter connected with the Company in any
capacity on the Effective Date.

“Law” or “Laws” means any federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, edict, decree, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any governmental authority.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
results of operations, financial condition, business or prospects of the Company
and its Subsidiaries taken as a whole or (ii) the ability of the Company to
perform its obligations under the Transaction Documents; provided that any of
the following, either alone or in combination, shall not be deemed a Material
Adverse Effect: (a) effects caused by changes or circumstances affecting general
market conditions in the U.S. economy or elsewhere in the world or which are
generally applicable to the industry in which the Company operates; (b) effects
resulting from or relating to the announcement or disclosure of the sale of the
Securities or the other transactions contemplated by this Agreement; (c) effects
resulting from any changes in the share price or trading volume of the Common
Stock; (d) effects caused by any change in Law; and (e) effects caused by any
event, occurrence or condition resulting from or relating to the taking of any
action in accordance with this Agreement.



--------------------------------------------------------------------------------

“Order” means any order, writ, injunction, judgment or decree.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Purchase Price” means $6.9048 per Unit.

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“Required Investors” means the Investors beneficially owning (calculated in
accordance with Rule 13d-3 under the Exchange Act) a majority of the aggregate
outstanding Shares.

“Securities” means the Units, the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Shares” means the aggregate number of shares of Common Stock being purchased by
the Investors hereunder.

“Subscription Amount” means, with respect to each Investor, the aggregate amount
to be paid for the Units purchased by such Investor hereunder as indicated on
such Investor’s signature page hereto next to the heading “Aggregate Purchase
Price (Subscription Amount)” in United States dollars.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) is owned directly or indirectly by
such first Person. For clarity, for purposes of this Agreement Molecular shall
be considered a Subsidiary of the Company.

“Transaction Documents” means this Agreement, the Warrants and the Registration
Rights Agreement.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of or
otherwise pursuant to the Warrants.



--------------------------------------------------------------------------------

2. Purchase and Sale of the Units. Subject to the terms and conditions of this
Agreement, at the Closing, each Investor shall severally, and not jointly,
purchase, and the Company shall sell and issue to such Investor, such number of
Units equal to the quotient resulting from dividing (i) the Subscription Amount
for such Investor by (ii) the Purchase Price, rounded down to the nearest whole
Share. The Warrants shall have an exercise price equal to $6.8423 per Warrant
Share (subject to adjustment as provided in such Warrants).

3. Closing. The closing of the issuance and sale of the Units (the “Closing”)
shall occur remotely via the exchange of documents and signatures on the
Effective Date, which Closing shall occur immediately after and on the same day
as the Effective Time of the Merger. At the Closing, each Investor shall deliver
or cause to be delivered to the Company the Subscription Amount for such
Investor, via wire transfer of immediately available funds pursuant to the wire
instructions delivered to such Investor by the Company prior to the Closing.
Promptly after the Closing, the Company shall (i) instruct the transfer agent
for the Common Stock (the “Transfer Agent”) to credit each Investor the number
of Shares set forth on such Investor’s signature page hereto (and, upon request
of such Investor, shall instruct the Transfer Agent to deliver stock
certificates to such Investor representing such Shares) and (ii) deliver to each
Investor a Warrant, executed by the Company and registered in the name of such
Investor, exercisable for the number of Warrant Shares as indicated on such
Investor’s signature page hereto next to the heading “Underlying Shares Subject
to Warrant”.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except as set forth in the schedules
delivered herewith or as disclosed in the SEC Filings, as of the Effective Date:

4.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its assets. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the nature of its business makes such
qualification necessary unless the failure to so qualify or be in good standing
would not reasonably be expected to have a Material Adverse Effect.

4.2 Authorization. The Company has all requisite corporate power and authority
and has taken all requisite action on the part of the Company, its officers,
directors and stockholders necessary for (i) the authorization, execution and
delivery of the Transaction Documents, (ii) the authorization of the performance
of all obligations of the Company hereunder or thereunder and (iii) the
authorization, issuance (or reservation for issuance) and delivery of the
Securities. The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability, relating
to or affecting creditors’ rights generally and to general equitable principles.



--------------------------------------------------------------------------------

4.3 Capitalization.

(a) As of the Effective Date (and as of immediately following the Effective
Time), the authorized capital stock of the Company consists of (i) 150,000,000
shares of Common Stock, of which 18,164,843 shares are issued and outstanding as
of immediately following the Effective Time, and (ii) 2,000,000 shares of
preferred stock, par value $0.001 per share, of which no shares are outstanding
as of the Effective Date. No shares of capital stock are held in Company’s
treasury. All outstanding shares of Common Stock are duly authorized, validly
issued, fully paid and non-assessable and were issued in compliance with all
applicable federal and state securities Laws.

(b) As of the Effective Date (and as of immediately following the Effective
Time), the Company had reserved an aggregate of 3,449,756 shares of Common
Stock, net of exercises, for issuance to employees, consultants and non-employee
directors pursuant to the Company’s 2014 Equity Incentive Plan, under which
options were outstanding for an aggregate of 1,926,410 shares of Common Stock.
All shares of Common Stock subject to issuance as aforesaid, upon issuance on
the terms and conditions specified in the instruments pursuant to which they are
issuable, would be duly authorized, validly issued, fully paid and
non-assessable.

(c) Except for outstanding warrants exercisable for an aggregate of 754,545
shares of Common Stock and the obligation to issue an aggregate of 2,922,993
shares of Common Stock to Millennium Pharmaceuticals, Inc., there are no:
(i) outstanding subscription, option, call, warrant or right (whether or not
currently exercisable) to acquire any shares of the capital stock or other
securities of the Company or any Subsidiary thereof; (ii) outstanding security,
instrument or obligation that is or may become convertible into or exchangeable
for any shares of the capital stock or other securities of the Company or any
Subsidiary thereof; (iii) stockholder rights plan (or similar plan commonly
referred to as a “poison pill”) or Contract under which the Company or any
Subsidiary thereof are or may become obligated to sell or otherwise issue any
shares of its capital stock or any other securities; or (iv) condition or
circumstance that may give rise to or provide a basis for the assertion of a
claim by any Person to the effect that such Person is entitled to acquire or
receive any shares of capital stock or other securities of the Company or any
Subsidiary thereof. There are no outstanding or authorized stock appreciation,
phantom stock, profit participation, restricted stock units, equity-based awards
or other similar rights with respect to the Company or any Subsidiary thereof.

(d) (i) none of the outstanding shares of Common Stock are entitled or subject
to any preemptive right, right of repurchase or forfeiture, right of
participation, right of maintenance or any similar right; (ii) none of the
outstanding shares of Common Stock are subject to any right of first refusal in
favor of the Company; (iii) there are no outstanding bonds, debentures, notes or
other indebtedness of the Company or any Subsidiary thereof having a right to
vote on any matters on which the stockholders of Company have a right to vote;
and (iv) there is no Contract to which the Company or any Subsidiary thereof is
a party relating to the voting or registration of, or restricting any Person
from purchasing, selling, pledging or otherwise disposing of (or from granting
any option or similar right with respect to), any shares of Common Stock (other
than the Registration Rights Agreement and this Agreement). Neither the Company
nor any Subsidiary thereof is under any obligation, or is bound by any Contract
pursuant to which it may become obligated, to repurchase, redeem or otherwise
acquire any outstanding shares of Common Stock or other securities.



--------------------------------------------------------------------------------

4.4 Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer imposed by applicable securities Laws. The Warrants
have been duly authorized and, when issued and paid for in accordance with the
terms of the Transaction Documents, will be duly and validly issued, and shall
be free and clear of all encumbrances and restrictions (other than those created
by the Investors), except for restrictions on transfer imposed by applicable
securities Laws. The Warrant Shares issuable upon exercise of the Warrants have
been duly authorized and, when issued and paid for in accordance with the terms
of the Warrants, will be duly and validly issued, fully paid and nonassessable,
and shall be free and clear of all encumbrances and restrictions (other than
those created by the Investors), except for restrictions on transfer imposed by
applicable securities Laws.

4.5 Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities require
no consent of, action by or in respect of, or filing with, any governmental
authority other than those that have been made or obtained prior to the
Effective Date and post-sale filings pursuant to securities Laws and the rules
and regulations of The NASDAQ Stock Market LLC, which the Company undertakes to
file within the applicable time periods.

4.6 SEC Filings.

(a)The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it under the Exchange Act for the three
(3)-year period preceding the Effective Date (or such shorter period as the
Company was required by Law to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Filings”).

(b) At the time of filing thereof, or to the extent corrected by a subsequent
filing, the SEC Filings complied as to form in all material respects with all
applicable requirements of the Exchange Act and did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

(c) Each registration statement and any amendment thereto filed by the Company
during the three (3) year period preceding the Effective Date pursuant to the
Securities Act, as of the date such statement or amendment became effective,
complied as to form in all material respects with the Securities Act and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein not misleading; and each prospectus filed during the three (3) year
period preceding the Effective Date pursuant to Rule 424(b) under the Securities
Act, as of its issue date and as of the closing of any sale of securities
pursuant thereto, did not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.



--------------------------------------------------------------------------------

4.7 No Material Adverse Change. Since January 1, 2017, except for the Merger or
as identified and described in the SEC Filings, there has not been (i) any
change in the consolidated assets, liabilities, financial condition or operating
results of the Company or its Subsidiaries from that reflected in the financial
statements included in the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2017, except for changes in the ordinary course of
business that have not had a Material Adverse Effect, or (ii) any event or
condition that has had a Material Adverse Effect.

4.8 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not (i) conflict with or result in a material breach
or material violation of (a) any of the terms and provisions of, or constitute a
default under, the Company’s Certificate of Incorporation or the Company’s
Bylaws, both as in effect as of immediately prior to the Closing, or (b) any Law
or Order of any governmental authority (including any court, domestic or
foreign), in each case having jurisdiction over the Company, any Subsidiary
thereof or any of their respective assets or properties, or (ii) conflict with,
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
any Subsidiary thereof or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Contract; except in the case of clauses (i)(b) and (ii) such as would not
have a Material Adverse Effect.

4.9 Tax Matters. The Company and each of its Subsidiaries has timely filed all
material tax returns required to have been filed by the Company or such
Subsidiary with all appropriate governmental authorities. All such tax returns
were correct and complete in all material respects and have been prepared in
material compliance with all applicable Laws. The Company and each Subsidiary
thereof have paid all material taxes due and owing on or before the Effective
Date, except those being contested in good faith with respect to which adequate
reserves have been reserved for on the books of the Company.

4.10 Transfer Taxes. There are no transfer taxes or other similar fees or
charges under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Securities.

4.11 Litigation. There is no claim, action, suit, arbitration or similar
proceeding pending against or affecting or, to the Company’s Knowledge,
threatened against the Company, its Subsidiaries or any of its or their
properties or, to the Company’s Knowledge, any director or officer of the
Company (in his or her capacity as such), in each case that would have a
Material Adverse Effect.



--------------------------------------------------------------------------------

4.12 Financial Statements. The financial statements of the Company contained or
incorporated by reference in each SEC Filing (i) complied as to form in all
material respects with the rules and regulations of the SEC with respect thereto
as in effect at the time of filing (or to the extent corrected by a subsequent
restatement); (ii) present fairly, in all material respects, the consolidated
financial position of the Company and its Subsidiaries as of the dates presented
and the results of operations and cash flows for the periods presented; and
(iii) were prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (except as may be indicated
in the notes to such financial statements or, in the case of unaudited financial
statements, as permitted by Form 10-Q of the SEC, and except that the unaudited
financial statements may not contain footnotes and are subject to normal and
recurring year-end adjustments).

4.13 Intellectual Property. The Company and each of its Subsidiaries owns,
possesses, licenses or has other rights to use, or can obtain on commercially
reasonable terms, all patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, know-how and other intellectual property
(collectively, the “Intellectual Property”) used in the conduct of the Company’s
and each of its Subsidiaries’ businesses as now conducted or as proposed in the
SEC Filings to be conducted (the “Company Intellectual Property”). To the
Knowledge of the Company, there are no rights of third parties to any owned
Company Intellectual Property, other than as licensed by the Company. To the
Knowledge of the Company, there is no infringement by third parties of any owned
Company Intellectual Property. There is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s rights in or to any Company Intellectual Property. There is no
pending or, to the Company’s Knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any owned Company
Intellectual Property. There is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by others that the Company
infringes or otherwise violates any patent, trademark, copyright, trade secret
or other proprietary rights of others. To the Company’s Knowledge, there are no
material facts required to be disclosed to the U.S. Patent and Trademark Office
(“USPTO”) which have not been disclosed to the USPTO and which would preclude
the grant of a patent in connection with any patent application of the Company
Intellectual Property or could form the basis of a finding of invalidity with
respect to any issued patents of the Company Intellectual Property.

4.14 Disclosure. The Company understands and confirms that the Investors will
rely on the foregoing representations in effecting transactions in securities of
the Company. To the Knowledge of the Company, all due diligence materials
regarding the Company, its Subsidiaries, their businesses and the transactions
contemplated hereby, furnished by or on behalf of the Company or its
Subsidiaries to the Investors upon their request are, when taken together with
the SEC Filings, true and correct in all material respects and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

4.15 Contracts. Each franchise, contract or other document of a character
required to be described in the SEC Filings or to be filed as an exhibit to the
SEC Filings under the Securities Act and the rules and regulations promulgated
thereunder (collectively, the “Material Contracts”) is so described or filed.



--------------------------------------------------------------------------------

4.16 Compliance. Except as would not, individually or in the aggregate, result
in a Material Adverse Effect: (i) the Company and each of its Subsidiaries are
and have been for the three (3)-year period preceding the date hereof in
compliance with statutes, laws, ordinances, rules and regulations applicable to
them for the ownership, testing, development, manufacture, packaging,
processing, use, labeling, storage, or disposal of any product manufactured by
or on behalf of the Company or its Subsidiaries or out-licensed by the Company
or its Subsidiaries (a “Company Product”), including without limitation, the
Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301, et seq., the Public
Health Service Act, 42 U.S.C. § 262, similar laws of other governmental entities
and the regulations promulgated pursuant to such laws (collectively, “Applicable
Laws”); (ii) the Company and its Subsidiaries possess all material licenses,
certificates, approvals, authorizations, permits and supplements or amendments
thereto required by any such Applicable Laws and/or for the ownership of their
respective properties or the conduct of their respective businesses as it
relates to a Company Product and as described in the SEC Filings (collectively,
“Authorizations”) and such Authorizations are valid and in full force and effect
and the Company and its Subsidiaries are not in violation of any material term
of any such Authorizations; (iii) neither the Company nor any of its
Subsidiaries have received any written notice of adverse finding, warning letter
or other written correspondence or notice from the U.S. Food and Drug
Administration (the “FDA”) or any other governmental entity alleging or
asserting noncompliance with any Applicable Laws or Authorizations relating to a
Company Product; (iv) neither the Company nor its Subsidiaries have received
written notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
entity or third party alleging that any Company Product, operation or activity
related to a Company Product is in violation of any Applicable Laws or
Authorizations or has any Knowledge that any such governmental entity or third
party is considering any such claim, litigation, arbitration, action, suit,
investigation or proceeding, nor, to the Company’s Knowledge, has there been any
noncompliance with or violation of any Applicable Laws by the Company or any of
its Subsidiaries that would reasonably be expected to require the issuance of
any such written notice or result in an investigation, corrective action, or
enforcement action by the FDA or similar governmental entity with respect to a
Company Product; (v) neither the Company nor any of its Subsidiaries have
received written notice that any governmental entity has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations or
has any Knowledge that any such governmental entity has threatened or is
considering such action with respect to a Company Product; and (vi) the Company
and each of its Subsidiaries have filed, obtained, maintained or submitted all
material reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete correct in all material respects and not misleading on the date filed
(or were corrected or supplemented by a subsequent submission). To the Company’s
Knowledge, neither the Company nor any of its Subsidiaries nor any of their
respective directors, officers, employees or agents, has made, or caused the
making of, any false statements on, or material omissions from, any other
records or documentation prepared or maintained to comply with the requirements
of the FDA or any other governmental entity.



--------------------------------------------------------------------------------

4.17 Compliance in Clinical Trials. The clinical studies and tests conducted by
the Company and each of its Subsidiaries or on behalf of the Company or any of
its Subsidiaries, have been and, if still pending, are being conducted in all
material respects pursuant to all Applicable Laws and Authorizations; the
descriptions of the results of such clinical studies and tests contained in the
SEC Filings are accurate and complete in all material respects and fairly
present the data derived from such clinical studies and tests; the Company (on a
consolidated basis) is not aware of any clinical studies or tests, the results
of which the Company (on a consolidated basis) believes reasonably call into
question the research, nonclinical or clinical study or test results described
or referred to in the SEC Filings when viewed in the context in which such
results are described; and neither the Company nor any of its Subsidiaries have
received any written notices or correspondence from any governmental entity
requiring the termination, suspension or material modification of any clinical
study or test conducted by or on behalf of the Company or any of its
Subsidiaries.

4.18 Investment Company. The Company (on a consolidated basis with its
Subsidiaries) is not and, after giving effect to the offering and sale of the
Securities, will not be an “investment company” as defined in the Investment
Company Act of 1940, as amended.

4.19 Governmental Permits, Etc. The Company and each of its Subsidiaries possess
all material licenses, certificates, permits and other authorizations issued by
all applicable authorities necessary to conduct their respective businesses, and
the Company and each of its Subsidiaries have not received any written notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business.

4.20 Internal Control over Financial Reporting. The Company (on a consolidated
basis) maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s internal controls over
financial reporting are effective to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles and the Company is not aware of any material weakness in its internal
controls over financial reporting. The Company maintains “disclosure controls
and procedures” (as such term is defined in Rule 13a-15(e) under the Exchange
Act); such disclosure controls and procedures are effective.

4.21 Labor. No labor problem or dispute with the employees of the Company or any
of its Subsidiaries exists or, to the Knowledge of the Company, is threatened.

4.22 ERISA. None of the following events has occurred or exists: (i) a failure
to fulfill the obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan that is required to be funded, determined
without regard to any waiver of such obligations or extension of any



--------------------------------------------------------------------------------

amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company that could have a Material Adverse Effect; (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company that would reasonably be expected to have a Material Adverse Effect.
None of the following events has occurred or is reasonably likely to occur:
(i) a material increase in the aggregate amount of contributions required to be
made to all Plans in the current fiscal year of the Company compared to the
amount of such contributions made in the most recently completed fiscal year of
the Company; (ii) a material increase in the “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) of the Company compared to the amount of such obligations in the
most recently completed fiscal year of the Company; (iii) any event or condition
giving rise to a liability under Title IV of ERISA that could have a Material
Adverse Effect; or (iv) the filing of a claim by one or more employees or former
employees of the Company related to their employment that could have a Material
Adverse Effect. For purposes of this paragraph, the term “Plan” means a plan
(within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with
respect to which the Company may have any liability.

4.23 Environmental Laws. The Company and each of its Subsidiaries (i) is in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received and is in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct its business and (iii) have not received notice of
any actual or potential liability under any environmental law, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business. The Company nor any of its
Subsidiaries have been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.

4.24 Foreign Corrupt Practices. The Company (on a consolidated basis) is not
nor, to the Knowledge of the Company, any director, officer, agent, or employee
of the Company or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA.



--------------------------------------------------------------------------------

4.25 Money Laundering Laws. The operations of the Company and each of its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.

4.26 OFAC. Neither the Company nor any of its Subsidiaries are nor, to the
Knowledge of the Company, any director, officer, agent or employee of the
Company or any of its Subsidiaries (i) is currently subject to any sanctions
administered or imposed by the United States (including any administered or
enforced by the Office of Foreign Assets Control of the U.S. Treasury
Department, the U.S. Department of State, or the Bureau of Industry and Security
of the U.S. Department of Commerce), the United Nations Security Council, the
European Union, or the United Kingdom (including sanctions administered or
controlled by Her Majesty’s Treasury) (collectively, “Sanctions” and such
persons, “Sanction Persons”) or (ii) will, directly or indirectly, use the
proceeds of this offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person in any manner
that will result in a violation of any economic Sanctions by, or could result in
the imposition of Sanctions against, any person (including any person
participating in the offering, whether as underwriter, advisor, investor or
otherwise). Neither the Company nor any of its Subsidiaries is nor, to the
Knowledge of the Company, any director, officer, agent, or employee of the
Company or any of its Subsidiaries, is a person that is, or is 50% or more owned
or otherwise controlled by a person that is: (i) the subject of any Sanctions;
or (ii) located, organized or resident in a country or territory that is, or
whose government is, the subject of Sanctions that broadly prohibit dealings
with that country or territory (currently, Cuba, Iran, North Korea, Sudan, and
Syria) (collectively, “Sanctioned Countries” and each, a “Sanctioned Country”).
The Company nor any of its Subsidiaries have engaged in any dealings or
transactions with or for the benefit of a Sanctioned Person, or with or in a
Sanctioned Country, in the preceding 3 years, nor does the Company (on a
consolidated basis) have any plans to increase its dealings or transactions with
Sanctioned Persons, or with or in Sanctioned Countries.

4.27 Compliance with Listing Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act and is listed on the NASDAQ
Capital Market (the “NASDAQ Capital Market”). The Company is in compliance with
the listing and listing maintenance requirements of the NASDAQ Capital Market
applicable to it for the continued trading of its Common Stock on the NASDAQ
Capital Market. The Company has not received any notification that the SEC, the
NASDAQ Capital Market or the Financial Industry Regulatory Authority, Inc.
(“FINRA”) is contemplating terminating the registration of the Common Stock
under the Exchange Act or delisting the Common Stock from the NASDAQ Capital
Market.

4.28 Reserved.

4.29 No Integrated Offering. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, the Company has not,
directly or indirectly through any agent, made any offers or sales of, or
solicited any offers to buy, any Company “security” (as defined in the
Securities Act) under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of any of the
Securities under the Securities Act.



--------------------------------------------------------------------------------

4.30 Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, and in reliance thereon, the
offer and sale of the Securities to the Investors as contemplated hereby is
exempt from the registration requirements of the Securities Act.

4.31 Shell Company. The Company is not, and was not in the past, an “ineligible
issuer” (as defined in Rule 405 promulgated under the Securities Act).

4.32 Use of Form S-3. The Company meets the registration and transaction
requirements for use of Form S-3 for the registration of the resale of the
Shares and the Warrant Shares by the Investors, subject to the SEC’s guidance
and interpretations regarding secondary offerings being considered primary
offerings.

4.33 No Stop Order; Shares Approved for Listing. No stop order or suspension of
trading has been imposed as of the Effective Date by the NASDAQ Capital Market,
the SEC or any other governmental authority or regulatory body with respect to
public trading in the Common Stock. The NASDAQ Capital Market has approved the
listing of the Shares and the Warrant Shares.

4.34 Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company and any of the Company’s directors or officers (in their capacities as
such) to comply with any applicable provision of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith, including,
without limitation, Section 402 relating to loans.

4.35 Consummation of Merger. The Reverse Split has been effected and the
Effective Time of the Merger has occurred.

5. Representations and Warranties of the Investors. Each Investor hereby
severally, and not jointly, represents and warrants to the Company that, as of
the Effective Date:

5.1 Organization and Existence. Such Investor is a duly organized, validly
existing corporation, limited partnership or limited liability company and in
good standing under the Laws of the jurisdiction of its organization.

5.2 Authorization. Such Investor has the requisite corporate (or similar) power
and authority and has taken all requisite action on the part of such Investor,
its officers, directors, members and stockholders necessary for (i) the
authorization, execution and delivery of the Transaction Documents to which such
Investor is a party and (ii) the authorization of the performance of all
obligations of the Investor hereunder or thereunder. The Transaction Documents
to which such Investor is a party constitute the legal, valid and binding
obligations of the Investor, enforceable against such Investor in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability, relating
to or affecting creditors’ rights generally and to general equitable principles.



--------------------------------------------------------------------------------

5.3 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by such Investor will not (i) conflict
with or result in a material breach or material violation of (a) any of the
terms and provisions of, or constitute a material default under, its
organizational documents, as in effect as of immediately prior to the Closing,
or (b) any Law or Order of any governmental agency or body or any court,
domestic or foreign, in each case having jurisdiction over such Investor or any
of its assets or properties, or (ii) conflict with, or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, result in the creation of any lien, encumbrance or other adverse claim
upon any of the properties or assets of such Investor or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, indenture or
instrument to which such Investor is a party; except in the case of clauses
(i)(b) and (ii) such as would not have a material adverse effect on the ability
of such Investor to perform its obligations hereunder.

5.4 Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder, including the Warrant Shares upon exercise of the Warrants,
will be acquired for such Investor’s own account, not as nominee or agent, and
not with a view to the resale or distribution of any part thereof in violation
of the Securities Act, and such Investor has no present agreement, understanding
or intention of selling, granting any participation in, or otherwise
distributing the same in violation of the Securities Act without prejudice,
subject, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities Laws.

5.5 Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.6 Disclosure of Information. Such Investor has had an opportunity to review
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities. Such Investor
acknowledges that copies of the SEC Filings have been made available to it,
including, without limitation, copies of the definitive proxy statement filed by
the Company on June 30, 2017 and the Merger Agreement. Such Investor has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.

5.7 Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities Laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws the Securities may be
resold without registration under the Securities Act only in certain limited
circumstances. Such Investor understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities Laws, and may
not be offered for sale, sold, assigned or transferred unless (a) subsequently
registered thereunder, (b) such Investor shall have delivered to the Company an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,



--------------------------------------------------------------------------------

assigned or transferred pursuant to an exemption from such registration, or
(c) such Investor provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Securities Act, as amended, (or a successor rule
thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the Securities Act or any state securities Laws or to comply with the
terms and conditions of any exemption thereunder.

5.8 Investor Status. At the time such Investor was offered the Securities, it
was, and at the Effective Date it is, and on each date on which it exercises the
Warrants it will be, an “accredited investor” as defined in Rule 501(a) under
the Securities Act. Such Investor is not a registered broker-dealer registered
under Section 15(a) of the Exchange Act, or a member of FINRA or an entity
engaged in the business of being a broker-dealer. Such Investor is not
affiliated with any broker-dealer registered under Section 15(a) of the Exchange
Act, or a member of FINRA or an entity engaged in the business of being a
broker-dealer.

5.9 Reliance on Exemptions. Such Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of federal and state securities Laws and that the
Company is relying in part upon the truth and accuracy of, and such Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Investor set forth in the Transaction Documents in
order to determine the availability of such exemptions and the eligibility of
such Investor to acquire the Securities.

5.10 No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any general solicitation or general advertising.

5.11 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary thereof or any Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

5.12 Prohibited Transactions. Since the earlier of (i) such time as such
Investor was first contacted by the Company or any other Person acting on behalf
of the Company regarding the transactions contemplated hereby or (ii) thirty
(30) days prior to the Effective Date, neither such Investor nor any Affiliate
of such Investor which (a) had knowledge of the transactions contemplated
hereby, (b) has or shares discretion relating to such Investor’s investments or
trading or information concerning such Investor’s investments, including in
respect of the Securities, or (c) is subject to such Investor’s review or input
concerning such Affiliate’s investments or trading has, directly or indirectly,
effected or agreed to effect any short sale, whether or not against the box,
established any “put equivalent position” (as defined in Rule



--------------------------------------------------------------------------------

16a-1(h) under the Exchange Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Shares. Such Investor acknowledges that the
representations, warranties and covenants contained in this Section 5.12 are
being made for the benefit of the Investors as well as the Company and that each
of the other Investors shall have an independent right to assert any claims
against such Investor arising out of any breach or violation of the provisions
of this Section 5.12.

5.13 Rule 506(d) Representation. Such Investor represents that it is not a
person of the type described in Section 506(d) of Regulation D under the
Securities Act that would disqualify the Company from engaging in a transaction
pursuant to Section 506 of Regulation D under the Securities Act.

5.14 Residency. Such Investor is a resident of that jurisdiction specified on
such Investor’s signature page hereto.

6. Conditions to Closing.

6.1 Conditions to the Investors’ Obligations. The obligation of each Investor to
purchase the Shares at the Closing is subject to the fulfillment to
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by such Investor (as to itself only):

(a) The representations and warranties made by the Company in Section 4 hereof
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the
Closing Date, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of such
earlier date. The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.

(b) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, in each
case having authority over the Company or its Subsidiaries, or any order of or
by any applicable governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(c) The Company shall have delivered resolutions of the Board of Directors
certified by the Company’s Corporate Secretary or evidence of other corporate
action by the Company and reasonably acceptable to the Investor effecting the
appointing or election of David Hirsch, M.D., Ph.D. to the Company’s Board of
Directors effective upon the Closing.



--------------------------------------------------------------------------------

(d) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a) and (b), of this Section 6.1.

(e) The Investors shall have received an opinion of Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo P.C., special counsel to the Company, dated as of the Closing
Date, in form and substance reasonably acceptable to the Investors.

(f) The Company shall have executed and delivered the Transaction Documents to
each Investor.

(g) No stop order or suspension of trading shall have been imposed or threatened
in writing by the NASDAQ Capital Market, the SEC or any other governmental or
regulatory body with respect to public trading in the Common Stock. The NASDAQ
Capital Market shall have approved the listing of the Shares.

6.2 Conditions to the Company’s Obligations. The Company’s obligation to sell
and issue the Shares at the Closing to each Investor is subject to the
fulfillment on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

(a) The representations and warranties made by such Investor in Section 5 hereof
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the date
hereof as of the Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such earlier date. Each Investor shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.

(b) Each Investor shall have delivered its applicable portion of the Purchase
Price to the Company.

(c) Each Investor shall have executed and delivered the Transaction Documents to
the Company.

6.3 Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:

(i) Upon the mutual written consent of the Company and the Investors;

(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;



--------------------------------------------------------------------------------

(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by such Investor; or

(iv) By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred prior to 11:59 PM (New York time) on August 1, 2017;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

(b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall forthwith be given to the other Investors by the Company and the
other Investors shall have the right to terminate their obligations to effect
the Closing upon written notice to the Company and the other Investors. Nothing
in this Section 6.3 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.

7. Other Covenants and Agreements of the Parties.

7.1 Disclosure of Material Non-Public Information. The Company shall not
disclose material non-public information to the Investors, or to advisors to or
representatives of the Investors, unless prior to disclosure of such information
the Company identifies such information as being material non-public information
and provides the Investors, such advisors and representatives with the
opportunity to accept or refuse to accept such material non-public information
for review and any Investor wishing to obtain such information enters into an
appropriate confidentiality agreement with the Company with respect thereto.

7.2 Listing of Registrable Securities. The Company shall promptly secure and
maintain the listing of all of the Registrable Securities (as defined in the
Registration Rights Agreement) pursuant to the terms set forth in the
Registration Rights Agreement.

7.3 Legends. The Securities shall bear the following legends:

(a) “The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.



--------------------------------------------------------------------------------

7.4 Removal of Legends.

(a) In connection with any sale, assignment, transfer or other disposition of
the Securities by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the Securities Act such that the purchaser acquires freely
tradable securities and upon compliance by such Investor with the requirements
of this Agreement, if requested by such Investor, the Company shall cause the
Transfer Agent to timely remove any restrictive legends related to the book
entry account holding such Securities and make a new, unlegended entry for such
book entry Securities sold or disposed of without restrictive legends, provided
that the Company has received from the Investor customary representations and
other documentation reasonably acceptable to the Company in connection
therewith.

(b) Subject to receipt from the Investor by the Company and the Transfer Agent
of customary representations and other customary documentation reasonably
acceptable to the Company and the Transfer Agent in connection therewith, upon
the earliest of (i) the Securities being subject to an effective registration
statement covering the resale of the Securities, (ii) such time as the
Securities have been sold pursuant to Rule 144, or (iii) such time as the
Securities are eligible for resale under Rule 144(b)(1) or any successor
provision, the Company shall (A) deliver to the Transfer Agent irrevocable
instructions that the Transfer Agent shall make a new, unlegended entry for such
book entry Securities, together with either (1) a customary representation by
the Investor that Rule 144 applies to the Securities represented thereby or
(2) a statement by the Investor that such Investor has sold the Securities
represented thereby in accordance with the plan of distribution contained in the
Registration Statement, and (B) cause its counsel to deliver to the Transfer
Agent one or more opinions to the effect that the removal of such legends in
such circumstances may be effected under the Securities Act if required by the
Transfer Agent to effect the removal of the legend in accordance with the
provisions of this Agreement. The Company agrees that following such time as
such legend is no longer required under this Section 7.4, it will, upon an
Investor’s written request and compliance with the immediately preceding
sentence, deliver or cause to be delivered to such Investor, a certificate
representing that such Securities are free from all restrictive and other
legends. Securities subject to legend removal hereunder shall be transmitted by
the Transfer Agent to the Investor by crediting the account of the Investor’s
custodian as directed by such Investor.

7.5 Furnishing of Information. In order to enable the Investors to sell the
Securities under Rule 144, until the date that the Shares and the Warrant Shares
cease to be Registrable Securities (as defined in the Registration Rights
Agreement), the Company shall use its commercially reasonable efforts to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the
Effective Date pursuant to the Exchange Act. During such period, if the Company
is not required to file reports pursuant to the Exchange Act, it will prepare
and furnish to the Investors and make publicly available in accordance with Rule
144(c) such information as is required for the Investors to sell the Securities
under Rule 144.



--------------------------------------------------------------------------------

7.6 Indemnification of Investors. Subject to the provisions of this Section 7.6,
the Company will indemnify and hold each Investor harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation, that any such Investor
may suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement; provided, however, that the aggregate liability of the Company to
each Investor under this Section 7.6 shall not exceed the amount paid by such
Investor to the Company pursuant to Section 3. Promptly after receipt by any
Investor (the “Indemnified Person”) of notice of any demand or claim from any
Person that would or might give rise to a claim or the commencement of any
action, proceeding or investigation in respect of which indemnification may be
sought pursuant to this Section 7.6 (a “Third Party Claim”), such Indemnified
Person shall promptly notify the Company in writing, and in reasonable detail,
of such Third Party Claim. Thereafter, the Indemnified Person will deliver to
the Company, within five (5) Business Days after the Indemnified Person’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Person relating to the Third Party Claim. If a Third
Party Claim is made against the Company, the Company will be entitled to
participate in the defense thereof and, if it so chooses, to assume the defense
thereof (subject to a reservation of rights) with counsel selected by the
Company by giving the Indemnified Person notice within twenty (20) days of the
Company’s receipt of notice of the Third Party Claim pursuant to this
Section 7.6. If the Company does not give such notice to the Indemnified Person
of the Company’s intent to assume the defense of the Third Party Claim, the
Indemnified Person shall be entitled to assume the defense thereof. Should the
Company so elect to assume the defense of a Third Party Claim, the Company will
not be liable to the Indemnified Person for legal expenses subsequently incurred
by the Indemnified Person in connection with the defense thereof. If the Company
assumes such defense, the Indemnified Person will have the right to participate
in the defense thereof and to employ counsel, at its own expense, separate from
the counsel employed by the Company, it being understood, however, that the
Company will control such defense. If the Company chooses to defend any Third
Party Claim, then all the Parties will cooperate in the defense or prosecution
of such Third Party Claim. The Indemnified Person will not admit any liability
with respect to, or settle, compromise or discharge, any Third Party Claim
without the prior written consent of the Company. Notwithstanding any other
provision of this Agreement, the Company shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Person
(which consent shall not be unreasonably withheld), unless such settlement
requires only the payment of money that the Company is obligated to pay.

7.7 Equal Treatment of Investors. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the Parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to each Investor by the
Company and negotiated separately by each Investor, and is intended for the
Company to treat the Investors as a class and shall not in any way be construed
as the Investors acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.



--------------------------------------------------------------------------------

7.8 Compliance with Laws. Notwithstanding any other provision of this Agreement,
each Investor covenants that the Securities may be disposed of only pursuant to
an effective registration statement under, and in compliance with the
requirements of, the Securities Act, or pursuant to an available exemption from,
or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities Laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company,
(iii) pursuant to Rule 144 (provided that the Investor provides the Company with
reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the Securities may be sold pursuant to such rule),
or (iv) to its Affiliates, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
an Investor under this Agreement with respect to such transferred Securities.

7.9 Termination of Certain Obligations. The provisions of Sections 7.1 and 7.2
shall terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as defined in the Registration Rights Agreement) shall terminate.

8. Survival. The representations, warranties, covenants and agreements contained
in this Agreement shall survive for a period of one (1) year following the
Closing.

9. Miscellaneous.

9.1 Assignment. This Agreement may not be assigned by a party hereto without the
prior written consent of the Company or the Investors, as applicable.

9.2 Successors. This Agreement shall be binding solely on, and inure solely to
the benefit of, each of the undersigned and their respective successors and
permitted assigns, and nothing set forth in this Agreement shall be construed to
confer upon or give to any Person other than each of the undersigned and their
respective successors and permitted assigns any benefits, rights or remedies
under or by reason of, or any rights to enforce or cause the Company to enforce,
the equity commitment or any provisions of this Agreement.

9.3 Counterparts; Faxes; Electronic Mail. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile or electronic mail, each of which shall be deemed
an original.

9.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.



--------------------------------------------------------------------------------

9.5 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery; (ii) if given by facsimile, then such
notice shall be deemed given upon receipt of confirmation of complete
transmittal; (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three (3) days
after such notice is deposited in first class mail, postage prepaid; and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one (1) Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten (10) days’
advance written notice to the other party:

If to the Company:

Molecular Templates, Inc.

9301 Amberglen Boulevard, Suite 100

Austin, TX 78729

Attn: CEO

With a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attn: William C. Hicks

Matthew J. Gardella

If to the Investors:

to the addresses set forth on the signature pages hereto.

9.6 Expenses. The Parties shall pay their own costs and expenses in connection
herewith; provided, however, following the Closing, the Company shall pay the
reasonable fees and expenses of Longitude Venture Partners III, L.P., including
its reasonable attorney’s fees and costs, up to a maximum aggregate amount of
$175,000. In the event that legal proceedings are commenced by any party to this
Agreement against another party to this Agreement in connection with any
Transaction Document, the party or parties to such proceeding which do not
prevail in such proceedings shall severally, but not jointly, pay their pro rata
share of the reasonable attorneys’ fees and other reasonable out-of-pocket costs
and expenses incurred by the prevailing party in such proceedings.

9.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Required Investors. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such Securities, and the Company.



--------------------------------------------------------------------------------

9.8 Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior written consent of the Company (in the case
of a release or announcement by the Investors) or the Required Investors (in the
case of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except (i) as such release or announcement may be
required by Law or the applicable rules or regulations of the SEC, any
securities exchange or securities market, in which case the Company or the
Investors, as the case may be, shall allow the Investors or the Company, as
applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in advance of such
issuance or (ii) a public release or announcement in connection with discussions
to investors not including the Required Investors, in which case such consent
shall not be required. Notwithstanding the foregoing, no Investor may be named
in a public release or announcement concerning the transactions contemplated
hereby without such Investor’s prior written consent. The Investors hereby
acknowledge and agree that no later than the fourth (4th) Business Day after the
Effective Date, the Company shall (x) issue a press release reasonably
acceptable to the Required Investors and (y) file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the Exchange Act and attaching the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules and exhibits to this Agreement), the form of Warrant and the
Registration Rights Agreement, as exhibits to such filing (including all
attachments)). In addition, the Company will make such other filings and notices
in the manner and time required by the SEC or the NASDAQ Capital Market, the
Warrants and the Registration Rights Agreement.

9.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable Law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable Law, the Parties hereby waive any provision of Law which
renders any provision hereof prohibited or unenforceable in any respect.

9.10 Entire Agreement. This Agreement, including the Exhibits, the Warrants and
the Registration Rights Agreement constitute the entire agreement among the
Parties with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, both oral and written, among the Parties
with respect to the subject matter hereof and thereof.

9.11 Further Assurances. The Parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.12 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
Laws of the State of Delaware without regard to the choice of law principles
thereof. Each of the Parties irrevocably submits to the exclusive jurisdiction
of the courts of the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware Court of Chancery and any



--------------------------------------------------------------------------------

state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
mater, any state or federal court within the State of Delaware) for the purpose
of any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the Parties irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

9.13 Disclaimer. Except as expressly set forth in this Agreement, no Party makes
any representation or warranty to any other Party of any nature, express or
implied. Each Investor acknowledges and agrees that in evaluating its investment
in the Securities, it is not relying on any representations, warranties or
information (including the accuracy or completeness thereof) other than the
representations and warranties contained herein and the information contained in
the SEC Filings.

9.14 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained in any Transaction
Document, and no action taken by any Investor pursuant thereto, shall be deemed
to constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Investor
acknowledges that no other Investor has acted as agent for such Investor in
connection with making its investment hereunder and that no Investor will be
acting as agent of such Investor in connection with monitoring its investment in
the Securities or enforcing its rights under the Transaction Documents. Each
Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of the Transaction
Documents, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

The Company:     MOLECULAR TEMPLATES, INC.       By:   /s/ Eric E. Poma      
Its: Chief Executive Officer

[Signature Page to PIPE – Securities Purchase Agreement]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

PERCEPTIVE SCIENCE MASTER FUND LTD. By:   /s/ James H. Mannix Its:   Chief
Operating Officer Aggregate Purchase Price (Subscription Amount): $5,000,000.00
Number of Shares to be Acquired: 724,133 Underlying Shares Subject to Warrant:
362,022 (50% of the number of Shares to be acquired)

Tax ID No.:                                                                    
Address for Notice/Residency of Investor:      

Telephone No.:    

Facsimile No.:    

E-mail Address:    

Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

[Signature Page to PIPE – Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

BIOTECHNOLOGY VALUE FUND, LP By:   /s/ BVF Partners LP Its:   General Partner
By:   /s/ Mark Lampert Title:   President, BVF, Inc., its General Partner
Aggregate Purchase Price (Subscription Amount): $2,327,035.00 Number of Shares
to be Acquired: 337,017 Underlying Shares Subject to Warrant: 168,508 (50% of
the number of Shares to be acquired) Tax ID No.:                                
                                    Address for Notice/Residency of Investor:  
   

Telephone No.:    

Facsimile No.:    

E-mail Address:    

Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

[Signature Page to PIPE – Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

BIOTECHNOLOGY VALUE FUND II, LP By:   /s/ BVF Partners LP Its:   General Partner
By:   /s/ Mark Lampert Title:   President, BVF, Inc., its General Partner
Aggregate Purchase Price (Subscription Amount): $1,498,849.00 Number of Shares
to be Acquired: 217,073 Underlying Shares Subject to Warrant: 108,536 (50% of
the number of Shares to be acquired) Tax ID No.:                                
                                    Address for Notice/Residency of Investor:  
   

Telephone No.:    

Facsimile No.:    

E-mail Address:     Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

[Signature Page to PIPE – Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

BIOTECHNOLOGY VALUE TRADING FUND OS, LP By:   /s/ BVF Partners OS, Ltd. Its:  
General Partner By:   /s/ BVF Partners LP Its:   Sole Member By:   /s/ Mark
Lampert Title:   President, BVF, Inc., its General Partner Aggregate Purchase
Price (Subscription Amount): $416,919.00 Number of Shares to be Acquired: 60,381
Underlying Shares Subject to Warrant: 30,190 (50% of the number of Shares to be
acquired) Tax ID No.:                                
                                    Address for Notice/Residency of Investor:  
   

Telephone No.:    

Facsimile No.:    

E-mail Address:     Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

[Signature Page to PIPE – Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

INVESTMENT 10, LLC By:   /s/ BVF Partners LP Its:   Attorney-in-fact By:   /s/
Mark Lampert Title:   President, BVF, Inc., its General Partner Aggregate
Purchase Price (Subscription Amount): $266,898.00 Number of Shares to be
Acquired: 38,653 Underlying Shares Subject to Warrant: 19,326 (50% of the number
of Shares to be acquired) Tax ID No.:                                
                                    Address for Notice/Residency of Investor:  
   

Telephone No.:    

Facsimile No.:    

E-mail Address:    

Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

[Signature Page to PIPE – Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

MSI BVF SPV, LLC By:   /s/ BVF Partners LP Its:   Attorney-in-fact By:   /s/
Mark Lampert Title:   President, BVF, Inc., its General Partner Aggregate
Purchase Price (Subscription Amount): $490,299.00 Number of Shares to be
Acquired: 71,008 Underlying Shares Subject to Warrant: 35,504 (50% of the number
of Shares to be acquired) Tax ID No.:                                
                                    Address for Notice/Residency of Investor:  
   

Telephone No.:    

Facsimile No.:    

E-mail Address:    

Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

[Signature Page to PIPE – Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

AJU GROWTH AND HEALTHCARE FUND By:   /s/ Ji-Won Kim Its:   CEO

Aggregate Purchase Price (Subscription Amount): $333,333.33 Number of Shares to
be Acquired: 48,275 Underlying Shares Subject to Warrant: 24,137 (50% of the
number of Shares to be acquired) Tax ID No.:                                
                                    Address for Notice/Residency of Investor:  
   

Telephone No.:    

Facsimile No.:    

E-mail Address:    

Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

[Signature Page to PIPE – Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

SANTÉ HEALTH VENTURES ANNEX FUND, L.P.

By:   /s/ SHV Annex Services, LP   /s/ SHV Management Services, LLC Its:  
General Partner By:   /s/ Kevin Lalande Title:   Managing Member

Aggregate Purchase Price (Subscription Amount): $66,666.67 Number of Shares to
be Acquired: 9,655 Underlying Shares Subject to Warrant: 4,827 (50% of the
number of Shares to be acquired)

Tax ID No.:                                                                    
Address for Notice/Residency of Investor:      

Telephone No.:    

Facsimile No.:    

E-mail Address:    

Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

[Signature Page to PIPE – Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

SANTÉ HEALTH VENTURES I, L.P. By:   /s/ SHV Annex Services, LP   /s/ SHV
Management Services, LLC Its:   General Partner By:   /s/ Kevin Lalande Title:  
Managing Member Aggregate Purchase Price (Subscription Amount): $266,666.67
Number of Shares to be Acquired: 38,620 Underlying Shares Subject to Warrant:
19,310 (50% of the number of Shares to be acquired)

Tax ID No.:                                                                    
Address for Notice/Residency of Investor:      

Telephone No.:    

Facsimile No.:    

E-mail Address:    

Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

[Signature Page to PIPE – Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

EXCEL VENTURE FUND II, L.P. By:   /s/ Excel Ventures II GP, LLC Its:   General
Partner By:   /s/ Caleb Winder Its:   Manager Aggregate Purchase Price
(Subscription Amount): $333,333.33 Number of Shares to be Acquired: 48,275
Underlying Shares Subject to Warrant: 24,137 (50% of the number of Shares to be
acquired)

Tax ID No.:                                                                    
Address for Notice/Residency of Investor:      

Telephone No.:    

Facsimile No.:    

E-mail Address:    

Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

[Signature Page to PIPE – Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

LONGITUDE VENTURE PARTNERS III, L.P. By:   /s/ Longitude Capital Partners, LLC
Its:   General Partner By:   /s/ Patrick Enright Its:   Managing Director
Aggregate Purchase Price (Subscription Amount): $20,000,000.00 Number of Shares
to be Acquired: 2,896,535 Underlying Shares Subject to Warrant: 1,448,267 (50%
of the number of Shares to be acquired)

Tax ID No.:                                                                    
Address for Notice/Residency of Investor:      

Telephone No.:    

Facsimile No.:    

E-mail Address:    

Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

[Signature Page to PIPE – Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

667, L.P. BY: BAKER BROS. ADVISORS LP, management company and investment adviser
to 667, L.P., pursuant to authority granted to it by Baker Biotech Capital,
L.P., general partner to 667, L.P., and not as the general partner. By:  

/s/ Scott Lessing

Its:   President Aggregate Purchase Price (Subscription Amount): $50,560.50
Number of Shares to be Acquired: 7,322 Underlying Shares Subject to Warrant:
3,661 (50% of the number of Shares to be acquired)

Tax ID No.:                                                                    
Address for Notice/Residency of Investor:      

Telephone No.:    

Facsimile No.:    

E-mail Address:    

Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

[Signature Page to PIPE – Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

BAKER BROTHERS LIFE SCIENCES, L.P. By: BAKER BROS. ADVISORS LP, management
company and investment adviser to Baker Brothers Life Sciences, L.P., pursuant
to authority granted to it by Baker Brothers Life Sciences Capital, L.P.,
general partner to Baker Brothers Life Sciences, L.P., and not as the general
partner. By:  

/s/ Scott Lessing

Its:   President Aggregate Purchase Price (Subscription Amount): $449,439.50
Number of Shares to be Acquired: 65,090 Underlying Shares Subject to Warrant:
32,545 (50% of the number of Shares to be acquired)

Tax ID No.:                                                                    
Address for Notice/Residency of Investor:      

Telephone No.:    

Facsimile No.:    

E-mail Address:    

Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

[Signature Page to PIPE – Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

CDK ASSOCIATES L.L.C. By:   /s/ Karen Cross Its:   Treasurer Aggregate Purchase
Price (Subscription Amount): $7,000,000.00 Number of Shares to be Acquired:
1,013,787 Underlying Shares Subject to Warrant: 506,893 (50% of the number of
Shares to be acquired)

Tax ID No.:                                                                    
Address for Notice/Residency of Investor:      

Telephone No.:    

Facsimile No.:    

E-mail Address:    

Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

[Signature Page to PIPE – Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

SHREWSBURY CAPITAL PARTNERS LLC By:   /s/ Jonathan Gold Its:   Managing Member

Aggregate Purchase Price (Subscription Amount): $1,000,000.00 Number of Shares
to be Acquired: 144,826 Underlying Shares Subject to Warrant: 72,413 (50% of the
number of Shares to be acquired) Tax ID No.:                                
                                    Address for Notice/Residency of Investor:  
   

Telephone No.:    

Facsimile No.:    

E-mail Address:     Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

 

[Signature Page to PIPE – Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase Agreement
as of the Effective Date.

 

  /s/ Franklin M. Berger   Franklin M. Berger Aggregate Purchase Price
(Subscription Amount): $500,000.00 Number of Shares to be Acquired: 72,413
Underlying Shares Subject to Warrant: 36,206 (50% of the number of Shares to be
acquired) Tax ID No.:                                
                                    Address for Notice/Residency of Investor:  
   

Telephone No.:    

Facsimile No.:    

E-mail Address:    

Attention:    

 

Delivery Instructions:

(if different than above)

c/o     Street:    

City/State/Zip:    

Attention:    

Telephone No.:    

 

[Signature Page to PIPE – Securities Purchase Agreement]